Citation Nr: 0821191	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the veteran's death.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had recognized service with the U.S. Armed Forces 
of the Far East (USAFFE) from January 31, 1942 to December 
14, 1942, and recognized service with the regular Philippine 
Army from June 5, 1945 to March 29, 1946.  He was a prisoner 
of war (POW) at Capas, Tarlac, from April 10, 1942 to 
December 14, 1942.  He died in July 1981.  The appellant is 
the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO has 
certified for appeal the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for the cause of the veteran's death.  For reasons 
discussed below, the Board finds that liberalizing changes of 
law have created a new basis to review the appellant's claim 
on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has denied the appellant's claim apparently on the 
basis that new and material evidence has not been presented 
to reopen a prior final denial.  However, the RO's March 2007 
Supplemental Statement of the Case (SSOC) also referred to 
the preponderance of the evidence standard which does not 
apply to a new and material analysis.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).
 
The Board must independently determine whether the new and 
material evidence standard applies to this case.  Barnett v. 
Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

Briefly summarized, a final RO rating decision in November 
1999 denied the appellant's claim of service connection for 
the cause of the veteran's death on merits.  The RO 
determined that the cause of the veteran's death, 
bronchopneumonia, was not shown to have been incurred in or 
aggravated by service.  

An unappealed RO rating decision in April 2002 denied an 
application to reopen the claim on the same basis.  These 
decisions are final and not subject to revision on the same 
factual basis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103.

Evidence before the RO in April 2002 included the veteran's 
death certificate which identified the sole cause of his 
death in July 1981 as bronchopneumonia.  The veteran's 
personnel records established his POW status at Capas, 
Tarlac, from April 10, 1942 to December 14, 1942.  His 
service medical records did not reflect any pulmonary 
complaints or diagnose any lung disorder.  The veteran did 
report, however, having contracted malaria while a POW.  An 
August 1979 discharge summary from the Veterans Memorial 
Medical Center (VMMC) established diagnoses of hypertensive 
vascular disease and cardiovascular accident (CVA) with right 
hemiparesis in 1974.

Effective October 7, 2004, the provisions of 38 C.F.R. 
§ 3.309(c), pertaining to presumptively service connected 
diseases for former POW's, were revised to allow for 
presumptive service connection for atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  No minimum period of internment is required 
under the revised regulations, and a prior requirement of 
localized edema in captivity need not be shown.  The 
provisions require that the condition become manifest to a 
compensable degree at any time after discharge has remained.  
See 69 Fed. Reg. 60,083, 60,083-90 (Oct. 7, 2004).

The Board notes that the revisions to 38 C.F.R. § 3.309(c), 
which does not include bronchopneumonia that is the only 
disease identified as contributing to the veteran's death, 
cannot be automatically considered a liberalizing law which 
creates a new basis for this claim.  See Spencer v. Brown, 4 
Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).

In this case, the Board must deem the veteran as entitled to 
service connection for his hypertensive vascular disease and 
its complications of CVA with right hemiparesis on a 
presumptive basis.  Service-connected diseases or injuries 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other diseases or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(2), (3).

In its April 2002 rating decision, the RO referred to the 
veteran's CVA residuals as possibly predisposing him to 
develop pneumonia.  There is no medical evidence to support 
this conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (neither the RO nor the Board is competent to 
supplement the record with unsubstantiated medical 
conclusions). 

However, in light of the instructions contained in 38 C.F.R. 
§ 3.312(c)(2), (3) regarding the evaluations of service 
connected diseases affecting vital organs, and the veteran's 
known complications of CVA with right hemiparesis stemming 
from hypertensive cardiovascular disease, the Board finds 
that the regulatory changes allowing for presumptive service 
connection for hypertensive vascular disease and its 
complications may be viewed as a liberalizing regulation on 
the facts of this case.

Accordingly, the appellant's claim must be adjudicated on a 
de novo basis without the need to reopen the claim that was 
previously and finally denied.

The Board finds, upon review of the record, that further 
development of this claim is required.  

In Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), the 
United States Court of Appeals for Veterans Claims (CAVC) 
Court held that for dependency and indemnity compensation 
(DIC) benefits, VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected. 

In this case, the appellant has not received any notice that 
the veteran's hypertensive cardiovascular disease with CVA 
and right hemiparesis may be deemed service connected on a 
presumptive basis.  It would be potentially prejudicial for 
the Board to adjudicate this case without providing the 
appellant notice that complies with the holding in Hupp.

Furthermore, the Court has held that there is a low threshold 
under 38 C.F.R. § 3.159(c)(4) for determining whether to 
obtain medical opinion to decide a claim.  McClendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006).  In light of the fact 
that the veteran's presumptively service connected 
hypertensive vascular disease and its complications affected 
a vital organ, the Board finds that medical opinion is 
necessary to determine the probability that the veteran's 
death is related to service and/or service connected 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice that 
complies with the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342, 352 
(2007), that includes (1) a statement that 
the veteran is entitled to presumptive 
service connection for hypertensive 
vascular disease with cardiovascular 
accident and right hemiparesis; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected, including notice of all 
diseases subject to presumptive service 
connection under 38 C.F.R. § 3.309(c).

2.  Thereafter, send the veteran's claims 
folder to an appropriate examiner to 
determine the probability that the 
veteran's death is related to service 
and/or service connected disability.  

The examiner should be requested to 
provide an opinion, with reasons, as to 
whether it is at least as likely as not 
that the veteran's presumptively service 
connected hypertensive vascular disease 
with CVA and right hemiparesis caused, 
aggravated, and/or was contributory to his 
cause of death.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

The examiner's attention is also directed 
to 38 C.F.R. § 3.312(c)(2), which states 
that service-connected diseases or 
injuries affecting vital organs should 
receive careful consideration as a 
contributory cause of death, the primary 
cause being unrelated, from the viewpoint 
of whether there were resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
diseases or injury primarily causing 
death.

The examiner should include a complete 
explanation with his or her opinion based 
on information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, the 
examination report should so state.

3.  Thereafter, conduct a de novo review 
of the claim of service connection for the 
cause of the veteran's death.  If the 
claim remains denied, the appellant and 
her representative, if any, should be 
provided a supplemental statement of the 
case and the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

